Citation Nr: 1109397	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for chloracne.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The appellant had active service from June 1969 to October 1970 and from June 1973 to May 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A Travel Board hearing was scheduled for January 2010 but the appellant did not show.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A VA outpatient treatment record note of May 2007 states that an Agent Orange examination was performed and sent to the registry.  Moreover, in the April 2007 VA Form 9, the appellant stated a new VA examination had been conducted in May 2007.  A thorough review of the claim file reveals that the 2007 Agent Orange VA examination has not been associated with the claim file.  To ensure VA's duty to assist has been met, the report of the examination must be associated with the claim file prior to deciding the appellant's claim.  

The Veteran has appealed the denial of service connection for prostate cancer.  However, in a September 2007 statement (21-4138), he has reported that he never claimed that he has prostate cancer.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of the Agent Orange examination report referenced in the May 2007 VA outpatient treatment record and the May 19, 2007 VA report concerning the prostate (identified by appellant in the Form 9) and associate it with the claim file.  If the record is unavailable, it should so be noted and the reason for the unavailability should be clearly noted on the record.

2.  If the May 19, 2007, examination concerning the prostate is not available, the AOJ should schedule the appellant for a VA examination for the purpose of determining if the appellant has prostate cancer. 

3.  In light of the September statement cited above, the Veteran and his representative are to be contacted by mail and informed that if there is evidence of prostate cancer, they must submit that evidence.  

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

